DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the claim recites “a receiving network device, comprising…wherein the transmitting network device determines whether to mark the data link less preferred, mark the data link down, or omit performing an action according to a severity of the at least one error”. This renders the claim indefinite as it is not clear if applicant is claiming only the received network device or both the receiving and transmitting network device, or perhaps a method of using the receiving network device. For purposes of advancing prosecution, the claim is being construed as being directed to a transmitting network device as this appears to be the intent of the Applicant and  the language “wherein the transmitting network device determines whether to mark the data link less preferred, mark the data link down, or omit performing an action according to a severity of the at least one error” is being treated as a limitation of intended use of the transmitting network device that does not limit the scope of the claim as it requires no structural difference in the transmitting device (for further details see the rejection of claim 1 in the 102 rejection, infra.)
 Regarding claims 2-4, the claims depend from claim 1 and are rejected as incorporating the rejection under 35 USC 112(b) by dependency.
Regarding claim 5, the claim further states “the transmitting network device further determines whether to mark the data link less preferred, mark the data link down, omit performing the action, or transmit an alert according to the severity of the at least one error”. This element has the same issues as those presented with respect to the wherein clause in claim 1, as it also calls for the performance of actions at the transmitting network device in a system claiming only a receiving network device.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishra, et al. (US Pre Grant Publication No. 2017/0230265 A1).

Regarding claim 1, Mishra discloses a receiving network device, (figs. 1 and 7, element 12-1) comprising, a communication unit a non-transitory storage medium that stores instructions and a processor that executes the instructions (paragraph 0046) to   

a. provide data link integrity information based on at least one error in at least one network data unit received over a data link, the at least one network data unit transmitted by a transmitting network device, the data link integrity information describing the at least one error (Mishra discloses that an ingress node [figs 1 and 7, element 14] in a link aggregation group [”LAG”] [fig. 1, element 16] with a second node [figs 1 and 7, element 12-1] sends packets/frames/network data units over the LAG to the second node [i.e. the “receiving network device”] and the second node/receiving network device detects errors in the packets/frames/network data units, such as CRC mismatch, alignment errors, RUNT frames, exc. [paragraphs 0005, 0007, 0031] and then provides integrity/error/TLV information to the first node/transmitting network device including describing the type of error [i.e. CRC failure, alignment error, exc.] and the magnitude/severity of the error [paragraphs 0029-0030, in particular the table, “Enable” field and “RX Discard in %” field – message contents; paragraph 0031-0032 – reporting and reaction to message; see also paragraphs 0023, 0042].)


	Claim 1 further states “wherein the transmitting network device determines whether to mark the data link less preferred, mark the data link down, or omit performing an action according to a severity of the at least one error”. However, this is element has not been given patentable weight as it is a statement of intended use of the receiving network device indicating that the receiving network device is to be used in a system with a transmitting network device that “determines whether to mark the data link less preferred, mark the data link down, or omit performing an action according to a severity of the at least one error”. Notably the wherein clause does not result in any structural changes in the receiving device which does not perform any of the recitations in the wherein clause. See MPEP 2111.04. Therefore, this claim element has not been addressed by art.
	Regarding claim 3, Mishra discloses the severity of the at least one error is described in the data link integrity information. (see claim 1, supra – the integrity/error/TLV information to the first node/transmitting network device including describing the type of error [i.e. CRC failure, alignment error, exc.] and the magnitude/severity of the error [paragraphs 0029-0030, in particular the table, “Enable” field and “RX Discard in %” field – message contents; paragraph 0031-0032 – reporting and reaction to message; see also paragraphs 0023, 0042].)
Regarding claim 4, Mishra discloses that the severity of the at least one error may correspond to a cyclic redundancy check threshold. (Mishra discloses that the frame errors are detected via CRC [paragraphs 0005, 0007, 0031] and that the receiving network device reports the severity of the error by indicating a percentage of the packets that receive errors [paragraphs 0029-0030, in particular the table, “Enable” field and “RX Discard in %” field – message contents; paragraph 0031-0032 – reporting and reaction to message; see also paragraphs 0023, 0042]. This reporting includes a set of quantization thresholds [i.e. cyclic redundancy check thresholds], as only 3 digits beyond the decimal point are sent, indicating that results that are more than three digits in precision are rounded/ truncated or otherwise shortened to a three-digit value indicating that the transmitted percent/severity corresponds to a CRC threshold comprising the largest or smallest [pick either] values that are within the range of values quantized/shortened to meet the corresponding three digit number [paragraph 0029, table, “RX Discard in Percent” entry].)
	Regarding claim 5, the claim further states “the transmitting network device further determines whether to mark the data link less preferred, mark the data link down, omit performing the action, or transmit an alert according to the severity of the at least one error”. However, this is element has not been given patentable weight as it is a statement of intended use of the receiving network device indicating that the receiving network device is to be used in a system with a transmitting network device that “determines whether to mark the data link less preferred, mark the data link down, omit performing the action, or transmit an alert according to the severity of the at least one error”. Notably the wherein clause does not result in any structural changes in the receiving device which does not perform any of the recitations in the clause. See MPEP 2111.04. Therefore, this claim element has not been addressed by art.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mishra, et al. (US Pre Grant Publication No. 2017/0230265 A1) as applied to claim 1 and further in view of Fischer (W. Fischer, Link Aggregation, pages 1-3, as retrieved using the internet archive www.archive.org from https://www.admin-magazine.com/Articles/Increasing-Throughput-with-Link-Aggregation as archived on  25 January 2013)

Regarding claim 2, Mishra fails to disclose the receiving network device provides the data link integrity information to the transmitting network device via at least one other device. In the same field of endeavor, Fischer discloses the receiving network device provides the data link integrity information to the transmitting network device via at least one other device. (The system of Fischer discloses that a link aggregation group may traverse a media converter device [i.e. one other device] [page 2, “Static or Dynamic” – “If media converters are used, it can happen that…].)
Therefore, since Fischer discloses the use of a media converter, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the media converter of Fischer with the system of Mishra by having the links of the link aggregation group traverse a media converter (i.e. at least one other network device) sech that the data link integrity sent from the receiving network device is provided to the transmitting network device using at least one other device/a media converter. The motive to combine is to allow the use of link aggregation in a system where the transmitting network device and the receiving network device use a different transmission media to allow for use of link aggregation between devices with different types of media ports. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,303,504 (“504”) in view of Mishra, et al. (US Pre Grant Publication No. 2017/0230265 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because 


Looking to claim 1, claim 1 of 504 discloses

Claim 1
Claim 1 of 504
A receiving network device, comprising,
A data link error feedback signaling system, comprising: a receiving network device operable to:
provide data link integrity information based on at least one error in at least one network data unit received over a data link, the at least one network data unit transmitted by a transmitting network device, the data link integrity information describing the at least one error;
receive at least one network data unit from the transmitting network device over a data link; detect at least one error in the at least one network data unit; and provide data link integrity information based on the at least one error to the transmitting network device, the data link integrity information including information describing the at least one error in the at least one network data unit;
wherein the transmitting network device determines whether to mark the data link less preferred, mark the data link down, or omit performing an action according to a severity of the at least one error.
wherein the transmitting network device determines whether to mark the data link less preferred, mark the data link down, or omit performing an action according to a severity of the at least one error.


	Claim 1 of 504 fails to disclose but Mishra discloses a communication unit; a non-transitory storage medium that stores instructions; and a processor that executes the instructions to carry out the functions of the invention (paragraph 0046).
	Therefore, since Mishra discloses a transceiver, memory and processor, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the transceiver of Mishra with the system of claim 1 of 504 by implementing the second device as a system comprising a transceiver, memory and a processor. The motive to combine is to use the low cost widely deployed microprocessor and transceiver.
Regarding claim 3, Claim 1 of 504 as previouwly modified by Mishra fails to disclose but another portion of Mishra discloses  the severity of the at least one error is described in the data link integrity information. (see claim 1, supra – the integrity/error/TLV information to the first node/transmitting network device including describing the type of error [i.e. CRC failure, alignment error, exc.] and the magnitude/severity of the error [paragraphs 0029-0030, in particular the table, “Enable” field and “RX Discard in %” field – message contents; paragraph 0031-0032 – reporting and reaction to message; see also paragraphs 0023, 0042].)
Therefore, since Mishra discloses severity information in the data link integrity information, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the severity information of Mishra with the system of Claim 1 of 504 by indicating the severity of the error in terms of an overall packet error rate in the data link integrity information. The motive to combine is to inform the first/transmitting node as to the severity of the issue so it may act appropriately.
Regarding claim 4, Mishra discloses that the severity of the at least one error may correspond to a cyclic redundancy check threshold. (Mishra discloses that the frame errors are detected via CRC [paragraphs 0005, 0007, 0031] and that the receiving network device reports the severity of the error by indicating a percentage of the packets that receive errors [paragraphs 0029-0030, in particular the table, “Enable” field and “RX Discard in %” field – message contents; paragraph 0031-0032 – reporting and reaction to message; see also paragraphs 0023, 0042]. This reporting includes a set of quantization thresholds [i.e. cyclic redundancy check thresholds], as only 3 digits beyond the decimal point are sent, indicating that results that are more than three digits in precision are rounded/ truncated or otherwise shortened to a three-digit value indicating that the transmitted percent/severity corresponds to a CRC threshold comprising the largest or smallest [pick either] values that are within the range of values quantized/shortened to meet the corresponding three digit number [paragraph 0029, table, “RX Discard in Percent” entry].)
Therefore, since Mishra discloses severity threshold information in the data link integrity information, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the severity information of Mishra with the system of Claim 1 of 504 by indicating the severity of the error in terms of an overall packet error rate as a shortened threshold percentage value in the data link integrity information. The motive to combine is to inform the first/transmitting node as to the severity of the issue so it may act appropriately while reducing overhead by using multiple severity thresholds to shorten the reported rate information.
	Regarding claim 5, the claim further states “the transmitting network device further determines whether to mark the data link less preferred, mark the data link down, omit performing the action, or transmit an alert according to the severity of the at least one error”. However, this is element has not been given patentable weight as it is a statement of intended use of the receiving network device indicating that the receiving network device is to be used in a system with a transmitting network device that “determines whether to mark the data link less preferred, mark the data link down, omit performing the action, or transmit an alert according to the severity of the at least one error”. Notably the wherein clause does not result in any structural changes in the receiving device which does not perform any of the recitations in the clause. See MPEP 2111.04. Therefore, this claim element has not been addressed by art.

Claim 15
Claim 1 of 504
A transmitting network device,
A data link error feedback signaling system, comprising: a transmitting network device…
receive data link integrity information generated by a receiving network device based on at least one error detected in at least one network data unit transmitted over a data link, the data link integrity information describing the at least one error
a receiving network device operable to: receive at least one network data unit from the transmitting network device over a data link; detect at least one error in the at least one network data unit; and provide data link integrity information based on the at least one error to the transmitting network device, the data link integrity information including information describing the at least one error in the at least one network data unit;
determine whether to mark the data link less preferred, mark the data link down, or omit performing an action according to a severity of the at least one error
wherein the transmitting network device determines whether to mark the data link less preferred, mark the data link down, or omit performing an action according to a severity of the at least one error.


Claim 15 of 504 fails to disclose but Mishra discloses a communication unit; a non-transitory storage medium that stores instructions; and a processor that executes the instructions to carry out the functions of the invention (paragraph 0046).
	Therefore, since Mishra discloses a transceiver, memory and processor, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the transceiver of Mishra with the system of claim 1 of 504 by implementing the transmitting network device as a system comprising a transceiver, memory and a processor. The motive to combine is to use the low cost widely deployed microprocessor and transceiver.
Regarding claims 16-18, the claims have not been presented with a double patenting rejection, as it is unclear how the system of claim 1 of 504 as modified by Mishra could be further modified to address this issue, as no art teaching link down cause detection at the transmitting/first network device could be located and, given the number and type of combinations already made, generic art related to root cause analysis was deemed insufficient to combine with the system of claim 1 of 504 as modified by Mishra.

Claims 6, 9, 11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,303,504 (“504”). Although the claims at issue are not identical, they are not patentably distinct from each other because 


Claim 6
Claim 1 of 504
A system, comprising: a first network device; and a second network
A data link error feedback signaling system, comprising: a transmitting network device; and a receiving network device operable to:
a second network device that provides data link integrity information based on at least one error in at least one network data unit received over a data link, the at least one network data unit transmitted by the first network device, the data link integrity information describing the at least one error
a receiving network device operable to: receive at least one network data unit from the transmitting network device over a data link; detect at least one error in the at least one network data unit; and provide data link integrity information based on the at least one error to the transmitting network device, the data link integrity information including information describing the at least one error in the at least one network data unit;
wherein the first network device determines whether to mark the data link less preferred, mark the data link down, or omit performing an action according to a severity of the at least one error.
wherein the transmitting network device determines whether to mark the data link less preferred, mark the data link down, or omit performing an action according to a severity of the at least one error.


Regarding claim 9, claim 1 of 504 discloses the first network device receives the data link integrity information from the second network device. (“provide data link integrity information based on the at least one error to the transmitting network device, the data link integrity information including information describing the at least one error in the at least one network data unit;”)

Regarding claim 11, claim 1 of 504 discloses the second network device evaluates the at least one network data unit to determine presence of the at least one error. (“receive at least one network data unit from the transmitting network device over a data link; detect at least one error in the at least one network data unit;”)
Regarding claim 14, claim 5 of 504 discloses wherein at least one of the first network device or the second network device comprises a router.

Claims 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,303,504 (“504”) in view of Mishra, et al. (US Pre Grant Publication No. 2017/0230265 A1) as applied to claims XXX and further in view of Licardie, et al. (US Pre Grant Publication No. 2009/0067324 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 7, claim 6 of 504 fails to disclose the first network device reevaluates the data link at a subsequent time. In the same field of endeavor, Licardie discloses the first network device reevaluates the data link at a subsequent time. (The system of Licardie discloses a second device that inserts carrier status information into packets that is used to evaluate and bring up and down a link in a link aggregation group [paragraphs 0018, 0088, 0094, 0096-0103].)
Therefore, since Licardie discloses using link integrity information from a second device to trigger re-evaluation and bringing up of a failed link, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the link integrity reevaluation of Licardie with the system of claim 6 of 504 by having the second device continue to send updated link integrity information after a link is brought down, which can be re-evaluated at the first device and used to bring the link back up if the information is suitable. The motive to combine is to allow recovery of a link that is brought down if the link begins to perform appropriately.
Regarding claim 8, claim 6 of 504 as modified by Licardie in claim 7 discloses the first network device reevaluates the data link at a subsequent time according to additional data link integrity information provided by the second network device.

Claims 10, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,303,504 (“504”) as applied to claim 6 and further in view of in view of Mishra, et al. (US Pre Grant Publication No. 2017/0230265 A1).

Regarding claim 10, claim 1 of 504 fails to disclose the data link directly connects the first network device and the second network device. In the same field of endeavor, Mishra discloses the data link directly connects the first network device and the second network device. (Mishra discloses the first device [fig. 1, element 12-1] is directly connected to the second network device [fig. 1, element 14].)
Therefore, since another portion of Mishra discloses direct connection, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the direct connection of Mishra with the system of 1 of 504 by directly connecting the first and second network device. The motive to combine is to improve performance with a direct connection that has low latency.
Regarding claim 12, claim 1 of 504 fails to disclose the first network device compares the severity to at least one threshold. In the same field of endeavor, claim 16 of 504 discloses the first network device compares the severity to at least one threshold (claim 16 in view of claim 15)
Therefore, since claim 16 of 506 discloses the transmitting/first network device marks a link up or down depending on the severity of the error, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the severity comparison of claim 16 of 504 with the system of claim 1 of 504 by having the transmitting/first device determine the severity of the error and, based on comparing the severity of the error to a threshold, mark the link up or down. The motive to combine is to allow the system to differentiate based on error severity.
Regarding claim 13, claim 1 of 504 fails to disclose the data link integrity information specifies a severity threshold of the at least one error. In the same field of endeavor, Mishra discloses he data link integrity information specifies a severity threshold of the at least one error. (Mishra discloses that the frame errors are detected via CRC [paragraphs 0005, 0007, 0031] and that the receiving network device reports the severity of the error by indicating a percentage of the packets that receive errors [paragraphs 0029-0030, in particular the table, “Enable” field and “RX Discard in %” field – message contents; paragraph 0031-0032 – reporting and reaction to message; see also paragraphs 0023, 0042]. This reporting includes a set of quantization thresholds performed at the first network device and sent to the second as only 3 digits beyond the decimal point are sent, indicating that results that are more than three digits in precision are rounded/ truncated or otherwise shortened to a three-digit value indicating that the transmitted percent/severity corresponds to a CRC threshold comprising the largest or smallest [pick either] values that are within the range of values quantized/shortened to meet the corresponding three digit number [paragraph 0029, table, “RX Discard in Percent” entry].)
Therefore, since Mishra discloses the first device determining a series of severity threshold of the discard percent and reporting the information that specifies the met severity threshold/truncated percentage value, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the severity threshold reporting of Mishra with the system of Claim 1 of 504 by having the second/receiving device determine a severity threshold based on the truncated value and report/specify the value to the first/transmitting device. The motive to combine is to reduce overhead using truncation.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,303,504 (“504”) in view of Mishra, et al. (US Pre Grant Publication No. 2017/0230265 A1) as applied to claim 1 and further in view of Nakagawa, et al. (US Pre Grant Publication No. 2006/0251106 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because 

Regarding claim 19, claim 1 of 504 as modified by Mishra fails to disclose the data link is a first data link; and the processor receives the data link integrity information via a second data link. In the same field of endeavor, Nakagawa discloses the data link is a first data link; and the processor receives the data link integrity information via a second data link. (Nakagawa discloses that link failure related signaling is sent via a link other than a link experiencing fault issues so it may be successfully received [paragraph 0043, 0031].)
Therefore, since Nakagawa discloses failure determination signaling exchanged via a link that is not experiencing fault issues, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the alternative link signaling of Nakagawa with the system of claim1 of 504 as modified by Mishra by sending the data link integrity information that relates to a possible link failure on a second data link in the link aggregation group that is not experiencing link integrity issues. The motive to combine is to ensure delivery of the link integrity information by not sending it on a link that may be determined to be faulty. 

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,303,504 (“504”) in view of Mishra, et al. (US Pre Grant Publication No. 2017/0230265 A1) as applied to claim 15 and further in view of Licardie, et al. (US Pre Grant Publication No. 2009/0067324 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.


Regarding claim 20, claim 6 of 504 as modified by Mishra fails to disclose processor is operable to mark the data link up after marking the data link down. In the same field of endeavor, Licardie discloses the first network device reevaluates the data link at a subsequent time. (The system of Licardie discloses a second device that inserts carrier status information into packets that is used to evaluate and bring up and down a link in a link aggregation group including bringing up a link previously marked as down by marking/bringing it up [paragraphs 0018, 0088, 0094, 0096-0103].)
Therefore, since Licardie discloses using link integrity information from a second device to trigger re-evaluation and bringing up of a failed link, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the link integrity reevaluation of Licardie with the system of  6 of 504 as modified by Mishra by having the second device continue to send updated link integrity information after a link is brought/marked down, which can be re-evaluated at the first device and used to bring/mark the link back up if the information is suitable. The motive to combine is to allow recovery of a link that is brought down if the link begins to perform appropriately. 

Allowable Subject Matter

Claim 6-20 would be allowable upon the acceptance of a timely filed terminal disclaimer with respect to U.S. Patent No. 11,303,504.
Claims 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claims 6 and 15, the prior art fails to teach, suggest or disclose the first network device determines whether to mark the data link less preferred, mark the data link down, or omit performing an action according to a severity of the at least one error. That is, although art teaching marking a link down or less preferred separately exists, no art teaching marking a link down, less preferred or omitting performing an action based on error severity of errors detected in the at least one network data unit. For further details see the reasons for allowance in the allowability notice of Application No. 16/896,290 where the claims were allowed based on substantively identical subject matter. Therefore, the prior art fails to teach, suggest or disclose all elements of the invention.
Regarding dependent claims 7-14 and 16-20, the claims depend on claims 6 and 15 and are allowable for at least the reasons stated with respect to those claims, supra.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

a. Morris, et al. (US Pre Grant Publication No. 2017/0126478 A1) – disclosing status messages for LAGs

b. Kim, et al. (US Pre Grant Publication No. 2009/0154337 A1) – disclosing LAGs across multiple intermediate devices using aggregation link status messages for fault indication.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466